Order entered October 30, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00242-CR

                           DARVINAL R. CHANDLER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F15-75696-X

                                            ORDER
       The Court grants the State’s Motion for Second Extension of Time and Leave to File

Brief. The State’s brief will be deemed timely as of its filing date of October 25, 2018.


                                                       /s/   LANA MYERS
                                                             PRESIDING JUSTICE